Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered August 10, 2000, convicting defendant, after a non-jury trial, of criminal possession of stolen property in the fourth degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years and six months, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The explanation, offered in defendant’s statement to the arresting officer, for his possession of the stolen car, was patently incredible and the court properly rejected it. Concur — Nardelli, J.P., Andrias, Buckley, Rosenberger and Friedman, JJ.